Citation Nr: 1515075	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for major depressive order, secondary to service connected low back and degenerative joint disease (DJD) knee and feet disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to October 2001.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2015, the Veteran failed to appear for a requested hearing before a Veterans Law Judge at his local VA office in Houston, Texas.  The Veteran did not request a postponement and his hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks service connection for a depressive disorder disability, secondary to other service connected injuries including low back and DJD knee and feet disabilities.  

The Veteran was seen by a VA internal medicine physician on January 12, 2010, during which the Veteran reported feeling depressed for two years, screened positive for depression, and was recommended for a mental health evaluation.  On January 27, 2010, the Veteran was seen by a VA psychiatrist for a mental health consultation.  During that consultation the Veteran reported that his depression onset in 2007, and reported feelings of helplessness, depressed mood, anxiety, and decreased interest in pleasurable activities.  The VA psychiatrist diagnosed the Veteran with depression secondary to his medical conditions, ruled out dysthymia, and prescribed the Veteran citalopram.  In March 2010, the Veteran reported side effects related to citalopram, and the Veteran was prescribed bupropion as an alternative.  

In April 2010, the Veteran was examined by a VA psychologist.  The specialist found that the Veteran did not meet the criteria for a mental disorder diagnosis, to include depression.  He specifically found that, "[a]lthough he is frustrated and saddened by his physical limitations due to pain, he doesn't have a depressed mood most of the day nor does he have markedly diminished interest or pleasure in all or almost all of activities."  As no diagnosis was made, the specialist did not provide an opinion on nexus to service or the service-connected disabilities.

In his May 2010, notice of disagreement, the Veteran disagreed with the findings of the April 2010 examination.  Specifically, the Veteran stated that his lack of depression on examination was a result of him taking VA prescribed anti-depressant medication.  

The Veteran's representative submitted an informal hearing presentation in March 2015, asking the Board to afford the Veteran another VA mental examination to determine if the Veteran has a confirmed diagnosis of depression that is due to or aggravated by the chronic pain from his service-connected disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, even with the April 2010 negative findings, the evidence confirms treatment for depression during the appeal.  Thus, there is a current disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Here, there is evidence of a disability during the time of the claim, even if not on examination in April 2010, that tends to link the Veteran's psychiatric state to his service-connected disabilities; therefore, an opinion is required.  Because the medical evidence is insufficient, another examination is warranted under McLendon.  

The most recent VA treatment records in the virtual claims file are dated April 4, 2011.  The Veteran's more recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records dated from April 5, 2011, to present.

2.  After the above has been completed, afford the Veteran a VA medical examination with a psychologist or psychiatrist, for a depressive disorder secondary to service-connected disabilities.  

The examiner is asked to opine as to the following:

a.  whether it is at least as likely as not (i.e., probability of 50 percent) that any current or previously diagnosed depressive disorder is caused by the Veteran's service-connected low back and DJD knee and feet disabilities;

b.  whether it is at least as likely as not (i.e., probability of 50 percent) that any current or previously diagnosed depressive disorder is aggravated (permanently worsened beyond the natural progression) by the Veteran's service-connected low back and DJD knee and feet disabilities. 
The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file was reviewed.

The examiner is asked to explain the reasons behind all opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Attention is invited to the Veteran's VA clinical records documenting treatment for depression from January 2010 forward.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




